 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL RAY LOYD,                                    No. 2:18-cv-1867-MCE-EFB P
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    J. CLARK KELSO, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On February 14, 2019, the court determined that, for screening purposes, plaintiff

19   had stated viable Eighth Amendment claims for deliberate indifference to serious medical needs

20   against defendants Abdur-Rahman and Miranda. ECF No. 10 at 5. Service has been directed for

21   these defendants (ECF No. 15), but neither has yet filed an answer to this action. Pending before

22   the court, however, is plaintiff’s motion for preliminary injunction. ECF No. 13. For the reasons

23   stated hereafter, it must be denied.

24                                               Legal Standard

25          A preliminary injunction represents the exercise of a far-reaching power not to be

26   indulged except in a case clearly warranting it. Dymo Indus. v. Tapeprinter, Inc., 326 F.2d 141,

27   143 (9th Cir. 1964). To be entitled to preliminary injunctive relief, a party must demonstrate

28   “that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the
                                                         1
 1   absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction
 2   is in the public interest.” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing
 3   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008)). The Ninth Circuit has also held
 4   that the “sliding scale” approach it applies to preliminary injunctions—that is, balancing the
 5   elements of the preliminary injunction test, so that a stronger showing of one element may offset
 6   a weaker showing of another—survives Winter and continues to be valid. Alliance for the Wild
 7   Rockies v. Cottrell, 622 F.3d 1045, 1050 (9th Cir. 2010). “In other words, ‘serious questions
 8   going to the merits,’ and a hardship balance that tips sharply toward the plaintiff can support
 9   issuance of an injunction, assuming the other two elements of the Winter test are also met.” Id.
10                                                   Analysis
11           As a threshold matter, plaintiff’s motion is not explicit as to what specific injunctive relief
12   he seeks. The court can only infer, from the motion’s repeated references to the necessity of
13   Hepatitis-C treatment (ECF No. 13 at 2-3), that he seeks an injunction directing one or more
14   defendants to provide some form of Hepatitis treatment. But plaintiff does not specify precisely
15   what treatment steps he would have this court order. This alone is reason to deny the motion,
16   insofar as it cannot be determined whether the motion is “narrowly drawn” and the least intrusive
17   means of remedying the issues plaintiff complains of. See 18 U.S.C. § 3626(a)(1)(A)
18   (“Prospective relief in any civil action with respect to prison conditions shall extend no further
19   than necessary to correct the violation of the Federal right of a particular plaintiff or plaintiffs.
20   The court shall not grant or approve any prospective relief unless the court finds that such relief is
21   narrowly drawn, extends no further than necessary to correct the violation of the Federal right,
22   and is the least intrusive means necessary to correct the violation of the Federal right.”).
23           More fundamentally, despite plaintiff’s conclusory arguments to the contrary, the court
24   cannot find either that he is likely to succeed on the merits or that he will be irreparably harmed in
25   the absence of a preliminary injunction. With respect to the likelihood of success, plaintiff offers
26   only that “it is very clear that defendants violated the plaintiff’s Eighth Amendment [rights]” and
27   “[t]his case is the definition of deliberate indifference to a medical need.” ECF No. 13 at 1.
28   /////
                                                          2
 1   These are legal conclusions, unsupported by case law or factual allegations. And the bar is high
 2   where, as here, plaintiff seeks an order that does not merely maintain the status quo pending
 3   litigation, but directs defendants to take some affirmative action. See Garcia v. Google, Inc., 786
 4   F.3d 733, 740 (9th Cir. 2015) (en banc) (“As we have cautioned, a mandatory injunction ‘goes
 5   well beyond simply maintaining the status quo pendente lite [and] is particularly disfavored.’”)
 6   (quoting Stanley v. Univ. of S. Cal., 13 F.3d 1313, 1320 (9th Cir. 1994)).1 Nor does plaintiff offer
 7   any evidence that irreparable harm will befall him in the absence of injunctive relief. He
 8   reiterates the allegations from his complaint – that his Hepatitis has been inadequately treated for
 9   many months, that he suffers chronic aching as a result of that lack of treatment, and “it may soon
10   be too late” if this court does not order treatment because “know (sic) one knows how fast Hep. C
11   can progress!” ECF No. 13 at 3. But these claims are not medical evidence and they are
12   insufficient to support a mandatory injunction.
13                                               Conclusion
14          For the foregoing reasons, it is RECOMMENDED that plaintiff’s motion for preliminary
15   injunction (ECF No. 13) be DENIED.
16          These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
18   after being served with these findings and recommendations, any party may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
21   within the specified time may waive the right to appeal the District Court’s order. Turner v.
22   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   DATED: April 29, 2019.
24

25

26

27
            1
               The court in Garcia defined a mandatory injunction as one that orders a responsible
28   party to “take action.” 786 F.3d at 740.
                                                      3
